  Case: 4:19-cr-00517-RWS Doc. #: 14 Filed: 07/03/19 Page: 1 of 1 PageID #: 24

                                                                                          f~!LE[JJ)

                                                                                       JUL - 3 2019
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                             U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
                                   EASTERN DIVISION                                         ST. LOUIS


 UNITED STATES OF AMERICA,                         )
                                                   )
 Plaintiff,                                        )
                                                   )
 v.                                                ) N

 JOSEPH A. YOAST,
                                                   )
                                                   )
                                                           4:19CR00517 RWS/DDN
                                                   )
 Defendant.                                        )

                                         INDICTMENT

                                              COUNT I

The Grand Jury charges that:

Between on or about June 3, 2019 and June 28, 2019, in St. Louis County, Missouri within the

Eastern District of Missouri and elsewhere,

                                      JOSEPH A. YOAST,

the defendant herein, did knowingly travel in interstate commerce, from Alabama to Saint Louis

County, Missouri, for the purpose of crossing one or more State lines to engage in a sexual act

with a person under 16 years of age, at a time that the defendant was at least 4 years older than

such person, in violation of Title 18, United States Code, Section 2423(b). ·

                                               A TRUE BILL.


                                               FOREPERSON

JEFFREY B. JENSEN
United States Attorney



Jillian S. Anderson #53918MO
Assistant United States Attorney
